internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-122330-03 date date legend issuer - institute - - series a bonds series b bonds date - - date corporation organization state dollar_figurea b percent dear - - - - - - this responds to your request for the following three rulings the license agreement described below will not cause the series a and series b bonds collectively the bonds to satisfy the private_business_use_test under sec_145 plr-122330 -03 and b of the internal_revenue_code the scientist agreement described below will not cause the bonds to satisfy the private_business_use_test under sec_145 and sec_141 the right of the large contributors described below to require the organization to transfer shares of the corporation’s class a stock to one or more sec_501 organizations chosen by the large contributors will not cause the bonds to satisfy the private_business_use_test under sec_145 and sec_141 for the reasons described below we decline to rule on the second and third issues presented facts and representations the internal_revenue_service has determined that the institute is exempt from federal_income_tax under sec_501 as an organization described in sec_501 on date sec_1 and the issuer issued the bonds and loaned the proceeds to the institute the institute financed the construction of a state-of-the-art laboratory complex the facility with the proceeds of the bonds the institute conducts basic biomedical research the research at the facility the internal_revenue_service has determined that the research activities the institute conducts at the facility are and will be substantially related to the furtherance of the institute’s exempt purposes and will not constitute an unrelated_trade_or_business the corporation is a for-profit state corporation that will commercialize and market the research for the institute in order to achieve this result the institute plans to enter into a license agreement with the corporation the license agreement pursuant to the license agreement the institute will grant the corporation an exclusive perpetual non-terminable worldwide license to any and all research and to all patents the institute has obtained or for which an application is pending hereinafter the research includes patents and pending applications the exclusive license will apply to research that is created both before and during the term of the license agreement and will arise automatically at the time that the research is created the corporation’s exclusive license includes the right to grant all sublicenses regarding the research to any individual or entity provided that the sublicenses further the corporation’s purpose of commercializing and marketing the research the license agreement will also require the institute to assign to the corporation the exclusive right to a portion of the institute’s net_income that will be derived from the research the corporation royalty interest the corporation royalty interest is equal to percent of the costs that the corporation incurs to commercialize any particular research plu sec_50 percent of any net_income that the particular research produces the institute will retain the right to receive the percent of the net_income after the corporation recovers its costs the institute royalty interest the license agreement does not permit the corporation to direct or control the types of research activities that the institute undertakes or the manner in which any plr-122330 -03 research activities are performed the corporation will not provide financial or other support to the institute in the same or a similar manner to the support that would be provided by a sponsor as that term is defined in dollar_figure of revproc_97_14 1997_1_cb_634 the corporation will issue two classes of common_stock the class a stock and the class b stock collectively the stock although the class a stock will have certain voting rights the class b stock will have superior voting rights compared to the class a stock initially the organization will own percent of the class a stock and percent of the class b stock the organization is a supporting_organization for the institute which the internal_revenue_service has determined is exempt from federal_income_tax under sec_501 as an organization described in sec_501 the organization may sell shares of class a stock to third parties in order to generate additional funding for the research however the organization will sell class a stock only to sec_501 organizations for the foreseeable future in addition when an individual or entity makes a contribution to the organization in the amount of dollar_figurea or more the large contributor the large contributor will be entitled to require the organization to transfer a portion of the class a stock to any sec_501 organization that the large contributor chooses the organization does not plan to sell any shares of the class b stock the class b stock is not subject_to the large contributors’ designation the institute will enter into an incentive compensation agreement with scientists who perform research activities at the facility the scientist agreement the scientist agreement will provide that the scientist who discovers particular research that the corporation commercializes will receive all or a portion of the institute royalty interest the scientist royalty share the issuer represents that for federal_income_tax purposes each of the scientists with whom it will enter into a scientist agreement is an employee of the institute and the scientists’ compensation including the scientist royalty share is reasonable_compensation law and analysis sec_103 of the internal_revenue_code provides that gross_income shall not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 the portion of the class a stock to be transferred will have an aggregate fair_market_value equal to b percent of the amount of the contribution the fair_market_value of the class a stock will be determined by an independent qualified_appraiser at the time the contribution is made to the organization plr-122330 -03 sec_145 provides that a bond is a qualified_501_c_3_bond if the bond would not be a private_activity_bond if c organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades or business determined by applying sec_513 and paragraphs and of sec_141 were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_141 provides in part that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 under sec_141 an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines the term private_business_use in part as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit but use as a member of the general_public is not taken into account under sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1_141-3 of the income_tax regulations provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct use of proceeds sec_1_141-3 provides that in general both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1 b further provides as follows in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that subject_to certain exceptions that are not material to this ruling_request ownership by a nongovernmental person of financed property is private_business_use of that property sec_1_141-3 further provides that ownership refers to ownership for federal_income_tax purposes under sec_1_141-3 except as provided in sec_1_141-3 an agreement by a nongovernmental person to sponsor research performed by a governmental person may result in private_business_use of the property used for the research based on all of the facts and circumstances sec_1_141-3 provides in part that any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements described in sec_1 b results in private_business_use sec_1_141-3 further provides that for plr-122330 -03 example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_145-2 provides that with certain exceptions that are not material to this ruling_request sec_1_141-0 through apply to sec_145 revproc_97_14 sets forth conditions under which a research agreement does not result in private_business_use under sec_141 and applies to determinations of whether a research agreement causes the test in sec_145 to be met for qualified c bonds see revproc_97_14 sec_1 section dollar_figure of revproc_97_14 generally provides that a research agreement relating to property used for basic_research supported by a sponsor does not cause the research agreement to result in private_business_use of the bond-financed facility if any license or other use of resulting technology by the sponsor is permitted only on the same terms as the recipient would permit that use by any unrelated non-sponsoring party that is the sponsor must pay a competitive price for its use with the price paid for that use determined at the time the license or other resulting technology is available for use section dollar_figure of revproc_97_14 defines a sponsor as any person other than a qualified user that supports or sponsors research under a contract whether the license agreement will cause the bonds to satisfy the private_business_use_test under sec_145 and sec_141 because the issuer represents that the corporation will not control the type of or manner of performing the research and will not provide financial or other support to the institute in a manner described in dollar_figure of revproc_97_14 the corporation is not a sponsor of the research consequently we analyze the license agreement under the regulations set forth at sec_1_141-3 the corporation’s rights under the license agreement include an exclusive perpetual non-terminable worldwide license to all of the research created at the facility and the exclusive right to sublicense the research to any person of the corporation’s choice these rights conveyed to corporation under the license agreement are among the various rights that are inherent in the institute’s ownership of the facility and the research consequently under sec_1_141-3 these rights are special legal entitlements for beneficial use of the facility that are comparable to an ownership_interest in the facility the fact that the corporation is also entitled to receive percent of the total net_income that the research created at the facility produces further demonstrates that the corporation’s interest in the facility is comparable to an ownership_interest the corporation is neither a governmental_unit nor a natural_person consequently its license to the research and its resulting interest in the facility are activities that constitute a trade_or_business under sec_141 plr-122330 -03 conclusion we conclude that the license agreement will cause the bonds to satisfy the private_business_use_test under sec_145 and sec_141 because under sec_1 b i the rights conveyed to the corporation pursuant to the license agreement are special legal entitlements for the corporation’s beneficial use of the facility that are comparable to an ownership_interest because the remaining two issues regarding the scientist agreement and the large contributors depend on a favorable ruling with respect to the license agreement we decline to rule on these remaining two requests for rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by ____________________________ timothy l jones senior counsel tax exempt bond branch cc
